KINKADE, J.
Epitomized Opinion
This was an action brought by Steel against ClynW and Lang to recover one-half of the commission claimed to be due to Steel for the sale of a farm belonging to Lang, which Steel claimed had been sold through the joint efforts of Clyne and himself. Clyne claimed that Steel did not assist in making the sale and therefore was not entitled to any commission. The evidence disclosed a written contract between the parties and was also in conflict as to whether or not there had been a modification of this written agreement. It also disclosed that Steel did very little in bringing about the sale of the Lang farm. The case was tried before Judge Hickenlooper of the Superior Court of Cincinnati. The jury returned a verdict in favor of plaintiff, whereupon the defendants prosecuted error. In reversing the judgment of the lower court, the Court of Appeals held:
L That the verdict and judgment was manifestly against the weight of evidence in that the evidence failed to disclose that - Steel had materially, substantially and directly aided in bringing about the sale of the Lang property to, the purchaser, and therefore Steel was not entitled tq a commission.